DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/26/19 and 12/27/19 were considered by the examiner.
Drawings
The drawings are objected to because figures 13 and 25 show element 43 which is not identified in the specification.  Page 25, line 5 appears to refer to a bus as element 43.  Applicant may correct the specification to include a reference numeral for element 43 or provide corrected drawing sheets with element 43 removed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, line 2 recites “a deformation layer including a first electrode and a second electrode” however none of the deformation layers 23, 24 and 28 include electrodes (see Fig. 4) or deformation layer 28A (Fig. 27) or deformation layer 402 (Figs. 29A-B); additionally, it is unclear how the first electrode and the second electrode are the same electrodes for both the sensing unit and the temperature detection sensing unit since the above figures show different electrodes forming the different sensing unit and temperature detecting sensing unit.
Claim 9, lines 1-2 recite “wherein the temperature detection sensing unit is provided corresponding to each of the sensing units”.  However, there is only one 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto et al. (US 2015/0280708, hereinafter “Goto”).	Regarding claim 1, Goto discloses a sensor comprising a sensor electrode unit including (Figs. 1-3, [0082, 0085, 0091, 0109-0112], touchscreen input device 1 has a sensor electrode unit including a capacitance touch sensor C1 and a temperature detection unit 121):	a sensing unit of a capacitance type that 5detects pressing (Figs. 1-3, [0082, 0085, 0091, 0109-0112], touchscreen input device 1 has a sensor electrode unit including a capacitance touch sensor C1 that detects pressing; [0063], operation member 10 is deformable toward electrode board 20 to detect pressing); and Regarding claim 2, Goto discloses the sensor according to claim 1, further comprising 10a control unit that acquires correction information, depending on a capacitance change of the temperature detection sensing unit, and corrects a signal output from the sensing unit on a basis of the correction information (Goto, Figs. 1-3 and 8-9, main MCU 120 is a control unit that acquires correction information from controller IC 110, depending on a capacitance change of the temperature detection sensing unit 121, and corrects a signal output from the sensing unit C1 on a basis of the correction information (temperature detected signal information) [0098-0102, 0111-0112, 0119-0120, 0124]).15	Regarding claim 8, Goto discloses the sensor according to claim 1, further comprising: 	a deformation layer including a first electrode and a second electrode, and provided on an operation 15direction side with respect to the first electrode and the second electrode constituting the sensing unit (Goto, Figs. 2-3, operation layer 10 is Regarding claim 9, Goto discloses the sensor according to claim 1, wherein the temperature detection sensing unit is provided corresponding to each of the sensing units (Goto, Figs. 2-3, [0123], as a dummy electrode the temperature detection sensing unit is provided corresponding to the sensing unit in the X-direction).	Regarding claim 10, Goto discloses the sensor according to claim 1, wherein the sensing unit and the temperature detection sensing unit are alternately arranged (Goto, Figs. 2-3, [0123], as a dummy electrode the temperature detection sensing unit is alternately arranged with the sensing unit in the X-direction).	Regarding claim 11, Goto discloses the sensor according to claim 1, wherein the sensing unit and the temperature detection sensing unit58S P368 66 0 WOQ are provided to overlap each other in a thickness direction of the sensor electrode unit (Goto, Figs. 2-3, [0123], as a dummy electrode the temperature detection sensing unit overlaps the sensing unit Regarding claim 12, Goto discloses an electronic device comprising the sensor 5according to claim 1 (Goto, Figs. 1-3, [0003], computer having touchscreen input is an electronic device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Lin et al. (US 2014/0358318, hereinafter “Lin”).	Regarding claim 3, Goto discloses the sensor according to claim 1, but does not explicitly disclose wherein the temperature detection sensing unit is arranged not to have sensitivity to the pressing.	Lin teaches wherein the temperature detection sensing unit is arranged not to have sensitivity to the pressing (Fig. 2B, temperature detection sensing unit as element 140 is arranged not to have sensitivity to pressing by arranging unit in the speaker region 110 instead of the display area 120).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Goto to have a temperature detection sensing unit arranged outside the display area wherein the temperature detection sensing unit is arranged not to have sensitivity to the pressing, such as taught by Lin, for the purpose of providing the sensor at a hotspot location of the device to monitor the device’s temperature [0026]).	Regarding claim 4, Goto discloses the sensor according to claim 1, but does not explicitly disclose wherein 20the temperature detection sensing unit includes: 	a first electrode; 	a second electrode that is larger than the first electrode and provided to cover the Regarding claim 5, Goto as modified by Lin discloses the sensor according to claim 4, wherein the temperature detection sensing unit includes a second electrode provided in a horizontal direction of the first 30electrode (Fig. 1C, electrode Y1 is a second electrode horizontal or perpendicular to the first electrode X0).
	Regarding claim 6, Goto as modified by Lin discloses the sensor according to claim 5, but does not explicitly disclose wherein the temperature detection sensing unit includes two second electrodes respectively provided on both sides in the horizontal direction of the first electrode.	However, Goto further discloses that the temperature sensor can be a dummy node [0123]).  Therefore, it would have been obvious to modify the sensor of Goto and Lin to have the pulse electrode provided with two additional second electrodes in a key region, such as taught by Goto, for the purpose of improving accuracy (Goto, [0087]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goto in view of Liu (US 2018/0101040).	Regarding claim 7, Goto discloses the sensor according to claim 1, but does not explicitly disclose wherein the sensing unit and the temperature detection sensing unit are respectively provided in layers isolated by a conductive layer.	Liu discloses for a side mounted capacitive touch sensing button of an electronic device to include a shield around the capacitive touch sensor ([0018], shielding the touch sensor from EMI such as wireless charging).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of Goto to have wherein the sensing unit and the temperature detection sensing unit are respectively provided in layers isolated by a conductive layer at least for side buttons of the electronic device that have capacitive sensing and temperature correction sensing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Winokur et al. (US 2018/0067601) shows a stacked capacitive and force sensor (Fig. 3C).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



	/J.P.F/           Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694